DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15, 27, and 28, the prior art generally teaches methods and apparatuses for operating a sensor for detecting particles in a measuring gas, the sensor including a sensor element, the sensor element including a substrate, at least one first electrode and at least one second electrode, the first electrode and the second electrode being situated on the substrate, comprising: carrying out, by the first and second electrode, a current and/or voltage measurement in temporally spaced measuring phases; carrying out a regeneration of the sensor element for removing particles from the sensor element and subsequently switching off the sensor when the value for the current and/or voltage measurement exceeds the threshold value. See Zhang (US 2017/0342923 A1), Weber (US 2016/0320285 A1), Kubinski (US 2016/0223432 A1), and De Miro et al. (US 2011/0314899 A1).
The prior art fails to teach or provide motivation for checking, at least during an interruption of a measuring phase of the measuring phases, whether the interrupted measuring phase is continuable; and identifying the interrupted measuring phase as continuable and subsequently switching off the sensor when, after an expected trigger time, a value for a current and/or voltage measurement drops below a threshold value, in combination with the rest of the limitations found in the claims.
Regarding claims 16-26, they are dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861